Citation Nr: 0417166	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy due to exposure to Agent Orange.

3.  Entitlement to increased (compensable) evaluations for 
residuals of stress fractures, right and left calcanei and a 
fracture of the fifth metatarsal, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
August 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. In a statement dated in July 2001, the veteran 
has raised the issue of service connection for diabetes 
secondary to herbicide exposure.  This issue has not been 
developed for appellate review and is referred to the RO for 
action deemed appropriate.  The veteran in June 2001 appeared 
in Washington, DC and offered testimony in support of his 
claim before the undersigned Veterans Law Judge.  The 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and in October 2001 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1. The veteran's current back disability is not demonstrated 
to have had its onset in service.  

2.  Service connection for peripheral neuropathy was denied 
by an unappealed RO rating action dated in January 1997.

3.  Evidence received subsequent to the January 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for peripheral neuropathy.

4.  Residuals of stress fractures, right and left calcanei, 
and a fracture of the fifth metatarsal, left foot are 
asymptomatic.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service nor may arthritis of the lumbosacral 
spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307. 3.309 (2003).  

2.  The unappealed January 1997 rating decision that denied 
the veteran entitlement to service connection for peripheral 
neuropathy is final.  38 U.S.C.A. § 7105 (West 2002).

3.  The additional evidence received since the January 1997 
rating decision is not new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

4.  The criteria for an increased (compensable) evaluation 
for residuals of stress fractures, right and left calcanei 
and a fracture of the fifth metatarsal, left foot are not 
met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5273 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and second sentence of 
3.159(c) were amended effective August 29, 2001. These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the appealed rating decisions dated in May 1999 and August 
2000, a September 2000 and a November 2000 statement of the 
case and a supplemental statement of the case dated in 
January 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
a May 2003 letter, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA and private 
treatment records, including those records used by the Social 
Security Administration in awarding the veteran benefits, and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the veteran was informed of the VCAA 
subsequent to the appealed rating decision in violation of 
the holding in the Pelegrini and the VA has not informed the 
veteran to provide any evidence in his possession not 
previously submitted which is pertinent to this claim as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Boar finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that the veteran 
was treated on several occasions from October to December 
1967 for complaints of bilateral leg pain.  It was noted in 
October 1967 that his pain extended from the ankles to mid-
thigh level and started with the veteran's basic training.  
The pain was noted to be worse in the veteran's heels.  It 
was noted that the veteran had varicosities that caused a lot 
of leg aching and mild foot swelling.  When examined in the 
podiatry clinic in late October 1967 the veteran was found to 
have clinical signs of bilateral stress fractures of the 
calcaneus.  An x-ray of the heels in November 1967 was 
interpreted to reveal bilateral stress fractures through the 
posterior aspects of the calcanei, slightly more prominent on 
the right.  A podiatry clinic note that same month recorded 
that the veteran's pain in both feet had subsided but that he 
was now feeling bilateral leg pain on elevation of the legs.  
The veteran was referred to the orthopedic clinic for 
possible sciatica.  A subsequent orthopedic clinical note in 
November 1967 records that the veteran has moderate 
varicosities and no evidence of orthopedic disease.  On the 
veteran's August 1968 medical examination for service 
separation a clinical evaluation of the veteran found no 
neurological, spine and/or other musculoskeletal 
abnormalities.

On the veteran's initial post-service VA examination in 
February 1974, the veteran reported that he fractured heel 
bones in both feet in service jumping off a 3-foot wall.  He 
reported no present symptoms referable to his feet. On 
musculoskeletal examination there was no deformity and/or 
tenderness of the right or left calcaneus.  The veteran had a 
normal gait and was noted to stand well on his heels and 
toes.  The lumbar spine had a full range of motion and no 
deformity and/or tenderness.  The veteran's feet were normal 
with good arches.  An x-ray of both feet was interpreted to 
reveal a minimal deformity at the base of the left 5th 
metatarsal bone, which the examiner indicated might be 
secondary old trauma.  No other significant deformity was 
seen.  Each calcaneus was normal in appearance and the 
examiner stated that if fractures have been present, they 
have healed with no residual deformity.  An x-ray of the 
lumbar spine was essentially normal with good alignment and 
well maintained intervertebral spaces.  No evidence of old 
fracture right and left calcanei, no abnormal findings lumbar 
spine, and healed fracture 5th metatarsal left were 
diagnosed.

Service connection for healed fracture, right and left 
calcanei with healed fracture of fifth metatarsal was 
established by an RO rating action, dated in March 1974.  
This disorder was rated noncompensably disabling, under 
diagnostic code 5273 of VA's Schedule for Rating Disabilities 
(Rating Schedule).  The noncompensable rating has remained in 
effect since that time.

The veteran received treatment at VA facilities during 1988 
and 1989 for various disorders.  The veteran was hospitalized 
at a VA facility in July 1988 for alcohol dependence.  The 
discharge diagnosis included peripheral vascular disease.

VA x-rays of the veteran's feet in November 1988 showed no 
definite evidence of acute fracture or dislocation in the 
calcanei.  The x-ray of the right foot was also negative for 
the fifth metatarsal bone.

In a letter dated in December 1988, the veteran's private 
physician stated that he has been seeing the veteran for 
peripheral neuropathy resulting in leg pain as well as other 
disabilities.

The veteran was hospitalized at a VA facility in January 1989 
for hypertension.  The discharge diagnoses included 
questionable alcoholic bilateral neuropathy of the lower 
extremities.

April 1989 VA x-rays showed minimal spondylosis of the lumbar 
spine.  A VA computer tomographic examination of the 
lumbosacral spine in May 1989 was interpreted to reveal no 
evidence of spinal stenosis or herniated disc.  There was 
minimal arthritis in the facet joints and mild spondylosis.

In June 1989 the veteran was evaluated at a VA neurological 
clinic for leg and arm numbness which had been present for 15 
years.  Following examination, peripheral neuropathy of 
questionable etiology was diagnosed.  An EMG study noted that 
the veteran had been seen earlier in the EMG clinic for 
complaints of lower extremity pain and, at that time.  EMG 
sowed bilateral carpal tunnel syndrome.  The veteran was 
hospitalized later in June 1989 at a VA facility for further 
evaluation.  It was noted that his nerve conduction studies 
were highly suggestive of carpal tunnel syndrome with distal 
denervation and mild ulna compression at the elbows and that 
this raises the possibility of an underlying peripheral 
polyneuropathy.  But it was added that the veteran had a 
normal sural response, which makes this less likely.  The 
veteran underwent an uncomplicated release of right carpal 
tunnel entrapment.

A VA examination was conducted in October 1989.  At that time 
the diagnoses included chronic alcoholism and incipient 
alcoholic neuropathy.

Service connection for peripheral neuropathy secondary to 
Agent Orange exposure was denied by an RO rating decision 
dated in January 1997.  At that time the RO found that the 
peripheral neuropathy was not related to in service exposure 
to Agent Orange.  The veteran was notified of this decision 
and his appellate rights.  He did not appeal this decision 
which is final.  38 U.S.C.A. § 7105.

The veteran continued to receive treatment at VA facilities 
for various complaints from 1998 to 2000.

On a VA examination in April 1999, the veteran reported that 
he sustained injuries to both heels in service jumping off a 
three-foot high wall.  He said that since this injury he has 
not had pain in his heels but over the last 32 years has 
continued to have thigh and calf pain, which he described as 
an aching sensation, which is present 24 hours a day.  He 
also said that he may have injured his back as a result of 
this same event because he did experience back pain at the 
time but did not report it or receive care for his back.  The 
veteran reported that in September 1997 he suffered a 
fracture of the distal shaft of the right fibula. The 
examiner noted that an EMG in October 1998 had revealed no 
evidence of peripheral neuropathy and as a result the veteran 
had been referred for an MRI in February 1999, which was 
significant for a bulging annulus at L1-2 and L4-5 with no 
focal disc herniation.  The veteran reported that going up 
and down hill caused back and leg pain.  On physical 
examination straight raising test was negative.  The veteran 
was able to rise up on his toes and rock back on his heels.  
He was able to demonstrate tandem gait.  Toes were downgoing.  
He was able to walk down the hallway, which was about 200 
feet, with distress or alteration in his gait.  There was no 
edema, erythema, or tenderness to palpation of the feet.  
There was no loss of longitudinal arch.  There was no left 
patellar deep tendon reflex.  The right was intact.  X-rays 
of both ankles were interpreted to reveal no evidence of 
recent fracture or dislocation of either ankle.  No 
significant arthritic changes were seen.  The diagnoses 
included degenerative joint disease of the lumbosacral spine 
and bulging annulus, L1-L2 and L4-L5, and radiographically 
normal feet and ankles except for the residuals of a fracture 
of the distal shaft of the right fibula.

In a statement dated in October 1999, an apparent service 
colleague stated that the veteran jumped off a wall made of 
railroad ties on October 13, 1967 and ever since that time he 
has had low back pain.  Another service colleague stated that 
during basic training the veteran injured both heels and was 
in extreme pain.

When examined by VA in December 1999, the veteran related 
injuring his heels in basic training.  He also reported that 
he has had complaints of on-going back pain since 1967 with 
no specific treatment aside from water therapy that he 
attends three times a week.  On examination of the feet the 
veteran normal skin tone, no specific tenderness, and intact 
motor and sensory function.  The veteran had dorsiflexion of 
20 degrees, bilaterally and a plantar flexion of up to 45 
degrees, bilaterally.  There was no deformity of the toes, 
mid foot, or hind foot.   The examiner reviewed the earlier 
x-rays of the veteran's feet and noted that they showed no 
signs of significant arthritis.  He also noted that there was 
no x-ray evidence of prior heel or any other fractures, 
bilaterally.  Examination of the back was significant for 
tenderness over each sacroiliac joint and decreased range of 
motion without x-ray evidence of obvious malalignment or 
severe arthritis.  The examiner stated that on examination 
the veteran has no disability regarding his heels.

Received in July 2000, were computer print outs of 
information and memorandum pertaining to Agent Orange, and 
videotape submitted by the veteran containing pictures of the 
topography, to include foliage, of the area in Vietnan where 
the veteran was assigned 

At his hearing in June 2001 before the undersigned veterans 
Law Judge, the veteran testified that he was not definitely 
sure that he has peripheral neuropathy.  He said that "... I 
was treated for it for like 10 years and now it's debatable 
whether I do or not ..." The veteran described the symptoms of 
pain associated to his lower extremities   The veteran said 
that he injured his feet and back in service and that 
approximately 20 years ago he was initially informed by a VA 
physician that he had a back disorder.  With respect to his 
service-connected bilateral heel disorder the veteran 
testified that he has difficulty walking and leg pain from 
the calf up to the thigh.

VA clinical records, received in February 2002, include a May 
1981 intake evaluation during which the veteran reported, 
"my doctor told me to come in because my drinking was 
affecting my legs."  The veteran explained that his legs 
hurt and that they are sore and weak.  A June 1983 EMG 
afforded the veteran for complaints of bilateral leg pain was 
assessed as showing myopathatic changes probably secondary to 
ETOH.  A September 1989 nerve conduction study to rule out 
peripheral neuropathy was essentially normal except for 
slight degree of decreased amplitude on sural nerve evoked 
potential (sensory).

On VA Peripheral Nerve examination in September 2002, the 
veteran reported that occasionally his toes would feel numb.  
He also reported a history of Agent Orange exposure in the 
Republic of Vietnam.  It was noted that he does not have any 
related pain or paresthesia complaints.  

Following neurological examination and a review of the 
veteran's 1998 VA EMG, which was noted to be without evidence 
of peripheral neuropathy, the examiner stated that the 
veteran does not have any findings consistent with peripheral 
neuropathy.  On feet examination, it was noted that the 
veteran had a history of injury to the calcanei in service.  
It was also noted that the veteran injured his back at the 
same time and has back pain over the ensuing years.  On 
physical examination of the feet, the veteran was noted to 
have no heel tenderness.  He had good subtalar motion 
bilaterally.  He had 0-10 degrees of dorsiflexion of his 
ankles, bilaterally, and from 0-40 degrees of plantar 
flexion, bilaterally with no evidence of instability.  
Examination of the spine was significant for slightly 
dyssynchronous motion with pain on motion.  

X-rays of his heels and feet, bilaterally, showed no residual 
degenerative arthritis or fracture.  X-rays of the lumbar 
spine showed degenerative disc disease and evidence of 
moderate facet joint arthritis.  The diagnoses were status 
post bilateral calcaneal fractures with no residual deficit 
and history of back pain in the military with degenerative 
disc disease and arthritis of the lumbosacral spine. With 
respect to his back, the examiner stated that he believes 
that it is as likely as not that when the veteran injured his 
calcanei, he probably injured his low back and that his 
current level of disability with regard to his spine is at 
least as likely as not related to his initial injury in 1967.

In a report dated in May 2003, a VA physician asked to 
clarify the opinion by the veteran's VA examiner in September 
2002 and noted above, stated that it was clear to him that 
this opinion by the veteran's examiner in September 2002 was 
based on statements given to him by the veteran.  He added 
that there was no support in the service medical records at 
the time of the veteran's initial injury to his heels to the 
present time that supports ongoing problems with his spine.  

Specifically, he noted, there is no history of a specific 
injury to the low back nor is there any evidence in the 
veteran's service medical records of any complaints, finding 
or treatment for low back problems while he was treated for 
stress fractures during his period of service.  He noted that 
the veteran's medical examination at separation from service 
showed a normal clinical evaluation of the spine with no 
finding of any low back disability.  He stated that he agreed 
with this conclusion and that the conclusion made by the 
veteran's VA examiner in September 2002 is speculative and 
without supporting evidence.  He added that the veteran 
currently has degenerative arthritis and multiple disc 
degenerative changes and that this is most likely on a 
generic basis.

In a letter dated in June 2003, a private physician noted 
that the veteran had multiple disabilities including chronic 
lower extremity pain.  He stated that this pain might be 
related to restless leg syndrome, which coincides with his 
obstructive sleep apnea.  He added, it might also be related 
to peripheral vascular disease as the veteran has numerous 
risk factors for the development of further vascular disease 
in the carotid arteries, aorta, and the arteries supplying 
the lower extremities.  

In an office note dated in March 2003, the physician again 
noted the veteran complaints of chronic leg pain and his 
assessment that this might be restless leg syndrome.  He 
added that there is also a question of the veteran having 
some evidence of peripheral vascular disease, although he has 
a baseline history of degenerative joint disease. VA 
outpatient treatment records received in July 2003 include a 
December 1980 consultation for complaints of bilateral leg 
pain.  Following neurological examination, evidence of mild 
early peripheral neuropathy was the diagnostic impression.  
The examiner added that with proximal lower extremity pain we 
would expect more in the way of distal findings.  He 
suggested further diagnostic efforts to rule out diabetes 
mellitus and advised the veteran to quit alcohol consumption.

Received into the record were VA and private medical records 
and records from the Social Security Administration covering 
treatment for various disorders from the 1970 to 2003.  These 
records show that the veteran reported fatigue in the lower 
extremities and numbness beginning in 1978.  The Social 
Security Administration records indicate that the veteran was 
found disabled in June 1990 due to the residuals of renal 
artery disease and peripheral vascular disease.  Of record is 
a VCR tape submitted by the veteran entitled Vietnam, 1968 
which shows various pictures of servicemen in Vietnam.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A.  Low back disorder

In order to prevail on the issue of service connection, there 
must be evidence of a current disability; medical or, in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the claimed in-service injury and the 
present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1993).  

In this case, the veteran avers that he sustained an injury 
to his back while serving in service.  However there is no 
documentation in the veteran's service medical records of any 
trauma to the veteran's back during service.  While the 
veteran was referred to the orthopedic clinic for possible 
sciatica, no disability was found.  Additionally, the 
separation examination showed no abnormality of the back.  
Furthermore, the first post service clinical findings of back 
pathology was in the late 1980's, many years after service.  
The absence of treatment records in service and for so many 
years after service is probative against the linkage between 
the veteran's current back disability and an event in 
service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).

The Board acknowledges the statement received from a service 
colleague of the veteran.  This statement, however, recalling 
that the veteran sustained a back injury in service, is 
insufficient by itself to establish a basis for service 
connection.  It is clear that "[t]he regulations regarding 
service connection do not require that a veteran must 
establish service connection through medical records alone." 
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 
   
The Board finds no evidence of record that provides a 
competent opinion establishing a link between the veteran's 
current back disabilities and any injury to the back in 
service.  We have considered the opinion rendered by the 
veteran's VA examiner in September 2002 expressing his belief 
that the veteran's degenerative changes of the lower back 
relate to an in-service injury to the low back.  The Board, 
however, is not required to accept doctor's opinions rendered 
many years after service that necessarily rely upon 
uncorroborated history as reported by the veteran.  A bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Here the Board concurs with the VA physician who reviewed the 
veteran's claims folder in May 2003 and found that conclusion 
reached by the veteran's examiner in September 2002 was 
speculative and that there was no objective evidence in the 
record establishing a link between the veteran's current back 
disability and his military service.  This opinion is based 
on a review of the veteran's claims file and is consistent 
with the evidence in its entirety.  Accordingly, the Board 
concludes, following a longitudinal review of the evidence in 
its entirety, that there is no basis for granting service 
connection for a back disorder.  

B.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for peripheral 
neuropathy.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West Supp. 2002); 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), and diabetes. 38 C.F.R. § 
3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

Service connection for peripheral neuropathy, as noted above, 
was denied by an RO rating decision dated in January 1997.  
The veteran did not appeal this determination and, thus, it 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105 (c).  However, the veteran may reopen his 
claim by submitting new and material evidence. 38 U.S.C.A. § 
5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The additional pertinent evidence submitted since the January 
1997 rating decision includes VA medical records which show 
that the veteran reported numbness in the extremities 
beginning in the late 1970s, several years after service with 
peripheral neuropathy subsequently diagnosed.  This disorder 
was previously diagnosed at the time of the January 1997 
decision.  The additional evidence shows nothing new to 
establish that peripheral neuropathy is related to the 
veteran's service.  

Furthermore, the VA examiner in September 2002 indicated that 
the veteran did not currently have peripheral neuropathy.  As 
such the Board concludes that new and material evidence has 
not been submitted since the January 1997 rating decision.  
Thus, the claim for service connection for a peripheral 
neuropathy has not been reopened.

C.  Increased rating both feet 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected bilateral heel disorders have 
been rated noncompensable by the RO since the effective date 
of service connection, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5273. Diagnostic Code 5273 provides that malunion of the 
os calcis or astragalus with marked deformity shall be rated 
20 percent, and with moderate deformity, 10 percent. 
Diagnostic Code 5273.  When these requirements are not shown, 
a no percent rating is assigned. 38 C.F.R. § 4.31.

The veteran's disorders may also be rated under Diagnostic 
Code 5284.  Diagnostic Code 5284 provides for the evaluation 
of other foot injuries.  A maximum 30 percent evaluation is 
provided for severe foot injury. For a moderately severe foot 
injury, a 20 percent evaluation is provided. For moderate 
foot injury, a 10 percent evaluation is provided. 

Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II 
(2003).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2003).  The provisions of 38 
C.F.R. § 4.45 and 4.59 (2003) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.
It is the intention of the rating schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as at least minimally compensable. Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In this regard, the most recent VA examination did show some 
limitation of motion of the ankles.  However, the veteran at 
that time had no complaints of pain in his feet or ankles.  
Additionally, the examination, which included x-rays, found 
no objective abnormality.  Accordingly, it is the judgment of 
the Board that a compensable rating is not warranted.  The 
Board has considered functional impairment due to pain as set 
forth in the DeLuca case.  However, in view of the lack of 
current complaints of pain, the Board finds no basis for a 
higher rating.  In reaching the foregoing decision, the Board 
has been cognizant of the "benefit of the doubt rule." 
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case. See 38 C.F.R. § 3.102


ORDER

Service connection for a low back disability is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for peripheral neuropathy due 
to exposure to Agent Orange, the appeal is denied.

An increased (compensable) evaluation for residuals of stress 
fractures, right and left calcanei and a fracture of the 
fifth metatarsal, left foot is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



